Citation Nr: 0628785	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to November 1979.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision of the Winston Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is now 
under the jurisdiction of the Reno, Nevada RO.  The veteran 
failed to report for a hearing which was scheduled to be held 
by the undersigned in March 2003.  This case was before the 
Board in November 2003 when it was remanded for additional 
development.


FINDING OF FACT

The veteran's schizophrenia is reasonably shown to produce 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment due to 
symptoms of schizophrenia is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's 
schizophrenia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Code 9205 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the veteran did not have adequate content-complying 
notice prior to the initial AOJ determination.  This was 
noted when the case came before the Board in November 2003.  
In part, the Board's November remand ordered that proper VCAA 
notice be issued.  The RO accomplished this by letters in  
April and June 2004, when the veteran received full content-
complying notice, including to submit anything he had 
pertaining to the claim.  He is not prejudiced by the notice 
timing defect, as he has had ample opportunity to supplement 
the record and participate in the adjudicatory process since 
all notice was given, and the RO then readjudicated the 
matter.  See the March 2006 Supplemental Statement of the 
Case.

Pursuant to the Board's remand, all pertinent treatment 
records have been secured, and the RO arranged for a VA 
examination.  The veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist has been met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

By a March 1981 rating decision, the RO, in pertinent part, 
granted service connection for schizophrenia, residual type, 
rated 10 percent.  The current 50 percent rating has been in 
effect since 1984, and is protected.  The instant claim for 
increase was received in April 2001.

Central Prison 1976 to 1995 Mental Health Clinic records, 
Anson County Mental Health Clinic 1995 to 2000 records, and 
VA March 2001 to August 2004 treatment records show ongoing 
treatment for variously diagnosed psychiatric disorders, to 
include a personality disorder, major depression, and 
schizophrenia.  

The VA records show that in April 2001, he was seen at a 
Mental Health Clinic reporting that he was out of his 
psychiatric medication the last 4 months and began hearing 
voices.  He also had paranoid feelings and was depressed.  He 
denied suicide ideas.  He was to be started on Paroxetine and 
Paxil.

On April 2004 VA psychiatric evaluation, the veteran was 
noted to be very anxious and apprehensive.  He was also noted 
to be pleasant.  He denied suicidal ideation.  He lived in a 
motor home and wanted to be left alone, but to ensure that 
his children were cared for.  He reported some paranoia, but 
denied auditory or visual hallucinations.  His memory was 
intact; fund of knowledge adequate; proverbs concrete; and 
judgment and insight "questionable".  The examiner 
commented that the veteran had obvious symptoms of psychosis 
and mild depression symptoms.  The examiner felt that based 
on medications and history, if the veteran became psychotic, 
he could easily be a danger to others.  He was advised to 
minimize social stressors.  The examiner opined that the 
veteran was totally disabled, and that "any attempts on his 
part to obtain or maintain any normal industrial situation 
would likely result in decompensation of his emotional state 
and could very easily make him a danger to others". 

Social Security Administration (SSA) records show that the 
veteran was awarded disability benefits for an unrelated, 
non-service connected illness.

On February 2006 VA examination, the veteran reported 
longstanding problems in trusting other people.  He reported 
that since 2001, he has had a number of occasions where he 
would pick up and move because he feels uncomfortable around 
groups of people.  He indicated that he feels that 
individuals want to harm him.  He reported that he has not 
experienced auditory hallucinations for many years now and 
that his medications were the contributing factor.  He 
indicated that he had not had any suicidal ideations since 
1978.  He reported episodes of crying for no reason as well 
as severe mood swings.  He indicates that he has a positive 
relationship with his older brother and has regular contact 
with him.  He also maintained relationships with his two sons 
(the younger one lived with him, and the veteran was his sole 
provider).  The veteran reported that he last worked in 2001.  
He stated that he stopped working because he started 
receiving SSA benefits.  The examiner noted that the 
veteran's appearance was neat, clean, and casual.  The 
veteran reported that his day to day activities revolved 
around taking care of his son.  Mental status examination 
showed no impairment in thought process or the ability to 
communicate; no suicidal or homicidal ideation; no auditory 
hallucinations due to medications.  Current symptoms included 
delusions persecution, which were constant, and mood swings.  
Other symptoms were controlled by medication.  The examiner 
commented that the veteran's delusions of persecution would 
impair work performance to the extent that it would be 
difficult for the veteran to sustain competitive employment.

C.	Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The criteria for rating schizophrenia provide a 100 percent 
rating where there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is warranted for schizophrenia where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  .

A 50 percent rating is warranted for schizophrenia where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The two most recent (See Francisco, supra) fairly complete VA 
psychiatric evaluations of record, in 2004 and 2006 reveal 
that while many symptoms of the veteran's schizophrenia are 
fairly well controlled by medication, his paranoid feelings, 
delusions of persecution, and mood swings persist, and would 
impact substantially on any regular employment, were he seek 
such.  The 2004 examiner indicated that the veteran was 
advised to avoid stressful social situations.  It is the 
Board's opinion that the disability picture presented 
approximates one of occupational and social impairment with 
deficiencies in most areas, warranting a 70 percent rating 
under Code 9205 (for residual schizophrenia).  

A higher, 100 percent, rating is not warranted because total 
social and occupational impairment due to schizophrenia is 
not shown.  The record reflects that most symptoms of 
schizophrenia are controlled by medication (see 2006 VA 
examination report).  Gross impairment in thought processes 
is not shown; the veteran does not have hallucinations; he is 
not a danger to himself or others; he is able to attend to 
activities of daily living, and maintain hygiene; he is not 
disoriented.  Significantly, he is able to maintain close 
familial relationships:  He visits his older brother often 
and he maintains relationships with his children.  Even more 
significantly, he has custody of, and is the primary care 
provider for, his young minor son, which of itself would 
appear to reflect a fairly high degree of functioning and 
responsibility.  


ORDER

A 70 percent rating is granted for the veteran's 
schizophrenia, subject to the regulations governing payment 
of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


